NIMMONS, Judge.
This is an appeal from a final judgment of foreclosure. With one exception, we affirm.
The only error made by the trial court concerns the amount of interest awarded under the final judgment. At the final hearing, the court and'both parties agreed to calculating the interest owed by applying the 12.9 percent original note rate to the principal balance from November 1 through the date of the hearing, and deducting from the total the payments made by Ms. Penn. Assuming the calculations made by appellant in her brief are correct (appellee does not disagree), there is a significant discrepancy between the interest calculated pursuant to the method agreed to at the hearing below and the interest actually awarded in the final judgment.
Accordingly, the award of interest is REVERSED and this case REMANDED for a recalculation of the interest pursuant to the method agreed upon at the final hearing.
SMITH and ALLEN, JJ., concur.